Citation Nr: 0126361	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  01-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left wrist 
disability.

2.  Service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In a June 2001 statement, the veteran requested a hearing 
before a hearing officer at the RO.  However, in August 2001 
the veteran presented testimony at the RO before the 
undersigned member of the Board.  Therefore, he has received 
the hearing to which he is entitled and the Board will 
proceed with consideration of his appeal.  38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp 2001); 38 C.F.R. § 20.700(a) 
(2001) (providing that a claimant is entitled to a hearing).

This decision will address the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a left wrist disability.  An issue 
certified to the Board was whether new and material evidence 
had been received to reopen a claim for service connection 
for a back condition.  For the reasons set forth in the 
remand portion of this decision, the issue to be decided is 
entitlement to service connection for a lumbar spine 
disability.


FINDINGS OF FACT

1.  A September 1981 rating decision denied service 
connection for a post operative fracture of the left wrist.  
The veteran was advised of this determination and his 
appellate rights in an October 6, 1981, letter.  No timely 
notice of disagreement was received.

2.  The evidence received since the previous final 
disallowance of the veteran's claim is not new.


CONCLUSION OF LAW

The September 1981 decision is final.  Evidence received 
subsequent to that decision is not new and material, and does 
not serve to reopen the veteran's claim for service 
connection for a left wrist disability.  38 U.S.C.A. § 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 
20.302(a) (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A September 1981 rating decision denied service connection 
for "PO [post operative] fracture of the left wrist, 
symptomatic, with no objective findings."  The decision 
indicated the fracture existed prior to service.  The veteran 
was advised of this decision and his appellate rights in an 
October 6, 1981, letter.

A statement was received in November 1981.  This statement 
was a notice of disagreement only expressing disagreement 
with a denial of service connection for a back disability.

The veteran submitted an application for compensation or 
pension (VA Form 21-526) in April 2000 with copies of 
selected service medical records.  An October 1967 medical 
condition-physical profile record (DA Form 8-274) notes an 
ununited fracture of the left wrist.  A March 1969 pathology 
report notes examination of a specimen of bone spur from the 
left wrist.  A second page from a report of medical 
examination notes a history of a fractured left wrist in 1966 
with bone fragment resection in 1969.  Physical profile 
serial reports (AF Form 422), dated in September 1969 and 
December 1969, note low back derangement and chronic low back 
pain.  A February 1970 clinical record notes back problems 
with no change in physical findings.

The veteran presented testimony before the undersigned at the 
RO in August 2001.  He testified that he bumped his left 
wrist while he was in Vietnam and a cast was put on it.  He 
indicated he later had surgery on the left wrist during 
service.  The veteran testified he would obtain medical 
records to support his claim and the veteran's representative 
indicated he would provide the necessary releases to obtain 
the medical records.  

Analysis

As an initial matter, the Board notes that during the 
pendency of the appellant's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing this new 
legislation have been promulgated.  Included in these 
regulations are a revision to the definition of new and 
material evidence and a revision to the scope of assistance 
that VA will provide a claimant who is attempting to reopen a 
previously disallowed claim.  However, the amended 
regulations specifically indicate that the new definition of 
new and material evidence and the revised scope of assistance 
VA will provide to a claimant is limited to claims filed on 
or after August 29, 2001.  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(when a law or regulation changes but before the 
administrative process has concluded, the version most 
favorable should apply unless the Congress provides otherwise 
or permits the Secretary to do otherwise and the Secretary 
does so).  Since the veteran's claim was received in April 
2000, the new regulatory provisions pertaining to reopening 
finally disallowed claims are not for application.

Nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as required by 38 
U.S.C. § 5108.  38 U.S.C. § 5103A(f) (West Supp. 2001).

Nonetheless, VA has informed the veteran of the evidence 
needed to substantiate or reopen his claim.  This information 
was provided through the rating decision and statement of the 
case, as well as through the discussion at the veteran's 
hearing.  

The veteran has not reported the existence of any pertinent 
records.  Thus there is no further duty to seek outstanding 
treatment records.  Although the veteran was given a period 
of 60 days to submit additional records, he did not report 
the existence of any records pertaining to the wrist 
disability.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2001).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).

Service connection for the post operative residuals of a 
fracture of the left wrist was denied in a September 1981 
rating decision as having existed prior to service.  The 
veteran was notified of this determination and his appellate 
rights in an October 6, 1981, letter.  While a timely notice 
of disagreement was received, it referenced a back disability 
and not the left wrist.  Therefore, no communication 
indicating disagreement with the issue of service connection 
for a left wrist disability was received from the veteran or 
his representative during the one-year period following 
notification of the decision.  Accordingly, the September 
1981 decision became a final determination.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2001).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
September 1981 rating decision is a final determination and 
was the last decision to address the issue of direct service 
connection for a left wrist disability, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

With the veteran's April 2000 claim, he submitted a copy of 
an October 1967 medical condition-physical profile record (DA 
Form 8-274), a copy of a March 1969 pathology report, a copy 
of the second page of a report of medical examination, copies 
of September 1969 and December 1969 physical profile serial 
reports (AF Form 422), and a February 1970 clinical record.  
However, these same records were contained in the claims file 
and considered for the prior determination.  Accordingly, 
these copies of the veteran's service medical records are not 
new.

The veteran presented testimony before the undersigned at the 
RO in August 2001.  He testified that he bumped his wrist 
during service, a cast was put on it, and that he later had 
surgery on the left wrist during service.  However, an 
October 1967 clinical record entry notes the veteran's left 
wrist was asymptomatic until bumped it three weeks earlier.  
A splint was advised.  A February 1969 consultation report 
notes the veteran was scheduled for a resection of the distal 
ulna and a March 1969 entry notes the veteran was three and a 
half weeks post resection.  Therefore, there was evidence in 
the service medical records of the veteran bumping his wrist, 
it being splinted, and his having surgery on it.  
Accordingly, the veteran's testimony is cumulative of the 
evidence in the record and thus not new.

The evidence received since the 1981 denial of the veteran's 
claim for service connection for a left wrist disability is 
not new.  No additional medical evidence has been received.  
The veteran's post-1981 contentions and testimony essentially 
repeat contentions and facts of record prior to the 1981 
rating decision.  Therefore, this evidence is at most 
cumulative, and cannot be considered new.  Once it is 
determined that the evidence is not new, no further analysis 
is required, because evidence cannot be "new and material" 
if it is not "new."  The analysis must end and the claim is 
not reopened.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999); Smith v. West, 12 Vet. App. 312, 315 (1999); 
38 C.F.R. § 3.156(a) (2001).  The claim for service 
connection for a left wrist disability may not be reopened.  
38 U.S.C.A. § 5108 (West 1991).


ORDER

New and material evidence has not been received and the claim 
for service connection for a left wrist disability is not 
reopened.  The appeal is denied.


REMAND

The September 1981 rating decision denied service connection 
for a lumbosacral spine disability.  The veteran submitted a 
timely notice of disagreement and on November 17, 1981, a 
statement of the case was sent to him.  In February 1982, the 
veteran submitted a statement which he indicated was related 
to his appeal of the denial of service connection for a back 
disability.  He also indicated that medical opinions vary 
between physicians.  The Board finds that this statement 
constitutes a substantive appeal since it is related to the 
appeal for service connection for a back disability and 
questions the facts used by the RO to decide the claim.  
38 C.F.R. § 19.116 (1981).  Accordingly, the veteran 
perfected an appeal to the issue of service connection for a 
low back disability.  The record does not reflect that the 
case was forwarded to the Board.  Accordingly, the issue of 
service connection for a lumbar spine disability is still 
pending.  

As noted, during the pendency of the appellant's claim and 
appeal, the VCAA was enacted.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  Regulations 
implementing the VCAA have been promulgated.  
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue of 
service connection for a lumbar spine disability on appeal 
are liberalizing and are therefore applicable to this case.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In pertinent 
part, the VCAA provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim and will 
notify the claimant and the representative of any evidence or 
information not previously provided that is necessary to 
substantiate the claim.  

At the hearing the veteran testified that he had been 
receiving treatment for his back disability at the VA Medical 
Center, in Montgomery, Alabama since 1970.  These records do 
not appear to be part of the claims folder.  

Under the VCAA, a claimant will be afforded an examination if 
there is competent evidence of current disability or symptoms 
of a current disability, evidence that the current disability 
or symptoms may be related to service, and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
In this case the veteran has testified to current symptoms of 
a back disability.  He is competent to report these symptoms.  
There are older records showing treatment for a back 
disability.  The service medical records show treatment for 
back complaints, and the veteran has reported a continuity of 
symptomatology since that time.  The record is insufficient 
to decide the claim since there is no competent evidence as 
to whether the current disability is related to service, and 
there are post service records showing an intercurrent on-
the-job back injury.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of evaluation or 
treatment by any health care providers 
(other than those providers whose records 
are currently in the claims file) who may 
possess records supportive of his claim.  
When the requested information and any 
necessary authorization(s) are received, 
the RO should request a copy of all 
indicated records.  The RO should request 
all of the veteran's treatment records 
from the Montgomery, Alabama VA Medical 
Center, and any workers compensation 
records pertaining to the veteran's on-
the-job back injury.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and request that he to provide a copy of 
the outstanding records in accordance 
with the VCAA.

3.  The RO should afford the veteran an 
appropriate examination to determine 
whether the veteran has a current back 
disability related to a disease or injury 
in service.  The examiner should review 
the claims folder and note such review in 
the examination report.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran has any current low back 
disability that is related to the low 
back symptomatology reported in service 
or to any other incident of service.  The 
examiner should provide reasons for any 
opinions.

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
requested development has been conducted 
and completed in full.  The RO should 
then undertake any other development it 
determines to be required to comply with 
the notification and duty to assist 
requirements of the VCAA and the 
implementing regulations, including 
scheduling a medical examination if such 
is deemed necessary to decide the claim.

5.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for a lumbar spine disability can be 
granted.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Following completion of the above, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  By this REMAND, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



